DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1 and 5-12 (renumbered as 1-9 respectively) are allowed.  The following is an examiner’s statement of reasons for allowance the prior art does not teach or fairly suggest in claim 1 and similarly in claim 11:  

1. (Currently Amended) A data-processing device comprising: 

a data processing unit for processing data, 

a storage memory in which groups of data relative to respective contexts are recorded, 

a buffer-memory device connected to the storage memory and connected to an input or to an output of the data processing unit in order to exchange data with it, 

the buffer-memory device being configured to: 

contain a first group of data, relative to a first context, 

exchange data between the data processing unit and the first group of data, 

wherein the buffer-memory device is further configured to: 

contain a second group of data, relative to a second context, 

upon reception of a context-switching instruction, exchange data between the data processing unit and the second group of data, in place of the first group of data, and 

wherein the data-processing device further comprises a context-switching device configured to: 

emit the context-switching instruction to the buffer-memory device, 

select one of the groups of data recorded in the storage memory as a selected group of data, 

copy the first group of data, from the buffer-memory device, to the storage memory, 

device; and, 

wherein

the buffer-memory device comprises a first local memory and a second local memory in each of which a group of data is configured to be recorded, and a selector circuit configured to selectively connect each of the context-switching device and the data processing unit to one of, respectively, the first local memory and the second local memory, Page 2 of 7Appl. No. 16/219,167 Amdt. dated 4/21/2021 Reply to Final Office Action of 12/22/2020 

before the reception of the context-switching instruction, the first group of data is recorded in the second local memory and the second group of data is recorded in the first local memory, and the selector circuit connects the second local memory to the data processing unit, 

upon reception of the context-switching instruction, the buffer-memory device is configured to configure the selector circuit in such a way as to: 

connect the data processing unit to the first local memory, connect, in reading mode, the context-switching device to the second local memory, 

the context-switching device is further configured to copy the first group of data, from the second local memory, to the storage memory.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HYUN NAM/Primary Examiner, Art Unit 2183